 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10            KIMBERLY A WOOD,                               CASE NO. C20-512 MJP

11                                 Plaintiff,                MINUTE ORDER

12                   v.

13            THE BOEING COMPANY,

14                                 Defendant.

15

16            The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18            The Court has received and reviewed Plaintiff’s Motion for Reconsideration. (Dkt. No.

19   59.) The Court hereby GRANTS LEAVE to Defendant to file a response by no later than May

20   26, 2021. Given the overlength nature of Plaintiff’s Motion, Defendant shall be permitted a

21   response of no more than 10 pages. Unless the Court orders otherwise, Plaintiff shall not file a

22   reply.

23   \\

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed May 19, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
